                 Case 3:18-cv-00905-SDD-EWD         Document 24      07/16/20 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA


     DEBRA MARBURY, ET AL.                                                    CIVIL ACTION

     VERSUS                                                                    18-905-SDD-EWD

     CRACKER BARREL OLD
     COUNTRY STORE, INC., ET AL.


                                               JUDGMENT

                CONSIDERING this Court’s Ruling1 dated 9/24/2019;

                Judgment is hereby rendered in favor of the Plaintiffs, and this matter is remanded

     to the 19th Judicial District Court for the Parish of East Baton Rouge.

                Signed in Baton Rouge, Louisiana on July 16, 2020.




                                              S
                                              CHIEF JUDGE SHELLY D. DICK
                                              UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF LOUISIANA




19th JDC Certified




     1
         Rec. Doc. 23.
